283 F.2d 694
UNITED STATES of America, Appellant,v.Mrs. Finer Elizabeth GREENWAY, Appellee.
No. 18487.
United States Court of Appeals Fifth Circuit.
November 29, 1960.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Charles D. Read, Jr., U. S. Atty., Atlanta, Ga., for appellant.
Inslee M. Johnson, Atlanta, Ga., for appellee.
Before RIVES, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment based on a jury verdict on a policy of National Service Life Insurance is ruled by Peak v. United States, 353 U.S. 43, 77 S. Ct. 613, 1 L. Ed. 2d 631. Under the principle enunciated in that case we think that the jury could find not only that the insured serviceman was dead at the expiration of the seven year statutory period, but also that he died between his last appearance on March 23, 1944, and the expiration of his insurance policy on June 30, 1944.


2
Judgment affirmed.